Mayo, J.
Where plaintiff alleges on a contract, he cannot, as a general rule, prove a quantum meruit; but if the parties differ in their testimony as to what the contract was, evidence of the value of the services may properly be received to what amount and conditions of remuneration be most probable. 33 An. 59.
2. The members of the jury were doubtless acquainted with the parties and the witnesses. They heard the testimony and were much better able to judge of its proper weight than we can be, who are called upon to determine the case from the dry, cold record before us.